Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monica Jeffries appeals the district court’s order granting Defendant’s motion to dismiss her complaint alleging disability discrimination and retaliation claims, pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213 (2012). We have, reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Jeffries v. Wal-Mart Stores East, L.P., No. 8:15-cv-00473-GJH, 2016 WL 3771241 (D. Md. July 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED